IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
Case No. 5:20-cv-000123-FL

KELLY STAFFORD, et al.,
Plaintiff(s),

VS

GERALD M. BAKER,
Defendant(s).

me ee ee ee eee

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A
DIRECT FINANCIAL INTEREST IN LITIGATION

Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local Criminal
Rule 12.3,

Gerald M. Baker who is Defendant .
(name of party) (plaintiff/defendant/other: )

 

 

makes the following disclosure:

1. Is party a publicly held corporation or other publicly held entity?

YES © NO (@)

2. Does party have any parent corporations?

YES © NO @)

If yes, identify all parent corporation, including grandparent and great-grandparent corporations:

3. Is 10% or more of the stock of a party owned by a publicly held corporation or other
publicly held entity?

YES © NO (@)

If yes, identify all such owners:

Case 5:20-cv-00123-FL Document 12 Filed 04/02/20 Page 1 of 2
4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal Rule 12.3)?

YES © NO ©

If yes, identify entity and nature of interest:

5. Is party a trade association?

YES © NO @)

If yes, identify all members of the association, their parent corporations, and any publicly held
companies that own 10% or more of a member’s stock:

6. If case arises out of a bankruptcy proceeding, identify any trustee and the members of any
creditors’s committee:

Signature: /S/ Paul G. Gessner

 

Date: April 2, 2020

 

Case 5:20-cv-00123-FL Document 12 Filed 04/02/20 Page 2 of 2
